t c memo united_states tax_court ronald a and carol j lehrer petitioners v commissioner of internal revenue respondent docket no filed date john gigounas and edward b simpson for petitioners margaret a martin for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 a for and the years pinciteall section references are to the internal_revenue_code code for the years at issue and all rule references are to the continued issue for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for respondent determined a dollar_figure deficiency and a dollar_figure accuracy- related penalty for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty the parties have resolved all issues regarding the substantial deficiencies and petitioners have conceded that respondent has met his burden of producing evidence that petitioners substantially understated their income_tax for each of the years at issue the sole issue for decision is whether petitioners had reasonable_cause for and acted in good_faith with respect to their understatements of income_tax for the years at issue we find that they did not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in byron california at the time they filed the petition ronald a lehrer petitioner has a high school education and has never taken any business or tax courses he formed lehrer sons construction co the construction business as a sole_proprietorship around soon after becoming a licensed continued tax_court rules_of_practice and procedure unless otherwise indicated contractor mary ann irussi a local accountant prepared tax returns for petitioners for and the years the construction business began operations the gross revenues from the construction business ranged from dollar_figure million to dollar_figure million and petitioners owed about dollar_figure in federal and state income taxes each year ms irussi prepared returns for petitioners petitioner was not satisfied with ms irussi’s services for several reasons petitioner stated that he wanted a return preparer who would be more responsive to his needs timely answer his questions and reduce his income_tax_liability petitioner did not check with any local accountants or professional return preparers instead a relative told petitioner that a tax preparer named anthony borrelli from st louis missouri would reduce petitioners’ taxes petitioner contacted mr borrelli by telephone a few times and the two spoke for approximately one- half hour each time mr borrelli mentioned code provisions and petitioner assumed mr borrelli was familiar with them petitioner hired mr borrelli without determining whether he had the education experience or credentials to prepare returns professionally petitioner never asked mr borrelli to provide references or information regarding mr borrelli’s credentials or experience mr borrelli prepared returns for petitioners for the years at issue mr borrelli provided petitioners with a tax organizer he requested they complete petitioners completed the tax organizer and sent all their records to mr borrelli as requested petitioners reported gross revenues from the construction business of approximately dollar_figure million in dollar_figure million in and dollar_figure million in on schedules c profit or loss from business additionally petitioner was day trading during the years at issue petitioners reported a dollar_figure net gain in a dollar_figure net_loss in and a dollar_figure net_loss in from petitioner’s day trading on schedules d capital_gains_and_losses the returns reported a zero income_tax_liability for a dollar_figure income_tax_liability for entirely offset by a claimed earned_income_credit of dollar_figure and a dollar_figure income_tax_liability for petitioner said alarm bells did go off when the returns mr borrelli prepared resulted in such reduced tax_liabilities compared to those on the returns ms irussi had prepared petitioners spent only minutes in reviewing the returns mr borrelli prepared they focused exclusively on determining whether a refund or tax was due and where they needed to sign in addition petitioners failed to notice that a dollar_figure gain from the sale of real_property for which they had provided documentation to mr borrelli was omitted from the return for petitioners did not question how mr borrelli managed to reduce their income_tax_liability despite consistent gross revenues from the construction business in the millions of dollars petitioner began to question mr borrelli’s tax preparation methods only in petitioner asked another accountant ed lampe to review the return for that mr borrelli had prepared mr lampe informed petitioner that a few things on the return caused him concern about mr borrelli the return reported not only did petitioners owe no taxes but that petitioners were claiming an earned_income_credit despite the dollar_figure million schedule c gross revenues petitioner became concerned about mr borrelli after hearing from mr lampe but petitioner did not fire mr borrelli at that time unbeknownst to petitioners mr borrelli was arrested and charged in for filing fraudulent tax returns in date respondent sent a letter to petitioners notifying them that they were under audit for the years at issue petitioners relied on mr borrelli to represent them but they ultimately fired him in date because of his mishandling of the audit mr borrelli has been serving a 33-month prison sentence for crimes relating to filing fraudulent_returns since date respondent sent petitioners statutory notices of deficiency dated date for the years at issue respondent determined increases in petitioners’ taxable_income of dollar_figure in dollar_figure in and dollar_figure in respondent also determined that accuracy-related_penalties applied because of the substantial understatements of income_tax petitioners timely filed a petition with this court opinion petitioners have conceded that they substantially understated their income_tax under sec_6662 and b for each of the years at issue the sole issue remaining is whether petitioners had reasonable_cause for and acted in good_faith with respect to the understatements petitioners argue that they reasonably relied on mr borrelli and therefore the accuracy-related_penalties under sec_6662 do not apply the taxpayer bears the burden of proving there was reasonable_cause for an understatement of income_tax and that he or she acted in good_faith with respect to the understatement 116_tc_438 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of the professional sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 469_us_241 110_tc_297 am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir to establish reasonable_cause the taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him or her the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir bowen v commissioner tcmemo_2001_247 petitioners hired mr borrelli after a relative’s recommendation and a few telephone conversations in which mr borrelli cited some code provisions petitioners introduced no evidence regarding mr borrelli’s credentials or his experience in preparing tax returns mr borrelli was not called as a witness at trial in short petitioners failed to introduce any credible_evidence that mr borrelli was a competent tax adviser with sufficient expertise to justify their reliance we now turn to whether petitioners provided necessary and accurate information to mr borrelli petitioners sent mr borrelli the tax organizer he requested every year and additionally sent all supporting documentation requested we find that petitioners provided mr borrelli with the necessary and accurate information to prepare their income_tax returns finally we address whether petitioners relied in good_faith on mr borrelli’s advice petitioner stated he wanted a return preparer who would be more readily available and more responsive to his questions yet he chose mr borrelli who lives in st louis missouri without evaluating any local northern california alternatives we find that petitioners failed to perform the due diligence that a reasonably prudent person would perform before hiring an income_tax_return_preparer petitioner did little to investigate mr borrelli’s qualifications before hiring him petitioner did not determine whether mr borrelli was a cpa or had relevant education and experience although petitioner may have graduated only from high school he has been managing a construction business generating millions of dollars in revenues for several years and he personally engaged in hundreds of thousands of dollars of day trading during the years at issue petitioners’ income_tax_liability went from more than dollar_figure a year when ms irussi prepared returns for them to essentially zero when mr borrelli prepared the returns yet the gross revenues from the construction business remained consistent petitioners offered no explanation for the reduced income_tax reported on the returns other than the change in return preparer we cannot excuse a taxpayer who makes little or no effort to discern whether the person the taxpayer has chosen to prepare a return is competent to give tax_advice we find that petitioners did not act in good_faith in relying on mr borrelli’s advice accordingly we find that petitioners did not have reasonable_cause for nor did they act in good_faith with respect to the understatements of income_tax we therefore sustain respondent’s determination that petitioners are liable for the sec_6662 penalty for each of the years at issue to reflect the foregoing and the concessions of the parties decision will be entered under rule
